Name: Commission Regulation (EC) No 1265/2007 of 26 October 2007 laying down requirements on air-ground voice channel spacing for the single European sky (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  air and space transport;  European construction;  communications;  technology and technical regulations
 Date Published: nan

 27.10.2007 EN Official Journal of the European Union L 283/25 COMMISSION REGULATION (EC) No 1265/2007 of 26 October 2007 laying down requirements on air-ground voice channel spacing for the single European sky (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management Network (the interoperability Regulation) (1) and in particular article 3(1) thereof, Having regard to Regulation (EC) No 549/2004 of the European Parliament and the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (2), and in particular Article 8(2) thereof, Whereas: (1) Increases in air traffic levels within the European Air Traffic Management network (hereinafter EATMN) have required increases in air traffic management capacity. This has led to a demand for operational improvements  such as airspace resectorisation  which, in turn, has led to a demand for additional VHF assignments. (2) Due to difficulties in satisfying the demand for VHF assignments in the aeronautical mobile radio communication service band 117,975 to 137 MHz  and taking into account the limitations for increasing the allocated spectrum and/or frequency re-use  the International Civil Aviation Organisation (hereinafter ICAO) decided to reduce the channel spacing from 25 to 8,33 kHz. (3) Following ICAO decisions taken in 1994 and 1995, 8,33 kHz channel spacing was introduced above flight level (hereinafter FL) 245 in the ICAO EUR Region in October 1999. Initially, seven States enforced mandatory carriage of this radio equipment with 8,33 kHz channel spacing capability in the aircraft, with a further 23 States enforcing mandatory carriage since October 2002. (4) In line with predicted increases in the demand for VHF assignments, ICAO decided in 2002 to proceed with the implementation of 8,33 kHz channel spacing below FL 245, and requested the European Organisation for the Safety of Air navigation (Eurocontrol) to manage the implementation. Subsequently, the Eurocontrol Permanent Commission recommended to proceed with the implementation of 8,33 kHz channel spacing above FL 195 in the ICAO EUR Region from 15 March 2007. (5) Traffic growth is expected to continue over the coming years, implying further demand for additional VHF requirements. Implementation of 8,33 kHz channel spacing above FL 195 should therefore be considered only as a first step which would need to be evaluated for possible expansion in due time, on the basis of proper operational, safety and economic impact assessment. (6) Eurocontrol has been mandated in accordance with Article 8(1) of Regulation (EC) No 549/2004 to develop requirements for the coordinated introduction of air-ground voice communications based on reduced 8,33 kHz channel spacing. This Regulation is based on the resulting mandate report of 12 October 2006. (7) In order to ensure interoperability, the ground and airborne 8,33 kHz voice communications systems need to comply with common minimum performance requirements. (8) The uniform application of specific procedures within the airspace of the single European sky is essential for the achievement of interoperability and seamless operations. (9) The information about whether aircraft have 8,33 kHz channel spacing capability should be included in the flight plan, processed and transmitted between the air traffic control units. (10) This Regulation should not cover military operations and training as referred to in Article 1(2) of Regulation (EC) No 549/2004. (11) The Member States have declared in a general statement on military issues related to the single European sky (3) that they will cooperate with each other, taking into account national military requirements, in order that the concept of the flexible use of airspace is fully and uniformly applied in all Member States by all users of airspace. To that end, the air-ground voice communication on reduced 8,33 kHz channel spacing should be implemented by all users of airspace. (12) The handling of State aircraft flying as general air traffic which do not have 8,33 kHz channel spacing capability can lead to an increased air traffic control workload and have a detrimental impact on capacity and safety levels of the EATMN. In order to minimise such impact, the highest possible rates of State aircraft should be equipped with radio equipment with 8,33 kHz channel spacing capability. (13) Transport type State aircraft represent the largest category of State aircraft flying as general air traffic in the airspace in which this Regulation applies. Ensuring that such State aircraft have radio equipment with 8,33 kHz channel spacing capability should therefore be made a priority. (14) Constraints of a technical or financial nature may prevent Member States from equipping certain categories of State aircraft with radios with 8,33 kHz channel spacing capability. The Commission should be informed in such cases. (15) Air navigation service providers should establish plans addressing the handling of the State aircraft which cannot be equipped with radios with 8,33 kHz channel spacing capability, in order to maintain safety levels. (16) With a view to maintaining or enhancing existing safety levels of operations, Member States should be required to ensure that the parties concerned carry out a safety assessment including hazard identification, risk assessment and mitigation processes. Harmonised implementation of these processes to the systems covered by this Regulation requires the identification of specific safety requirements for all interoperability and performance requirements. (17) In accordance with Article 3(3)(d) of Regulation (EC) No 552/2004, implementing rules for interoperability should describe the specific conformity assessment procedures to be used to assess the conformity or suitability for use of constituents as well as the verification of systems. (18) The level of maturity of the market for the constituents to which this Regulation applies is such that their conformity or suitability for use can be satisfactorily assessed through internal production control, using procedures based on Module A in the Annex to Council Decision 93/465/EEC of 22 July 1993 concerning the modules for the various phases of the conformity assessment procedures and the rules for the affixing and use of the CE conformity marking, which are intended to be used in the technical harmonisation directives (4). (19) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee established by Article 5(1) of Regulation (EC) No 549/2004, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation lays down requirements for the coordinated introduction of air-ground voice communications based on 8,33 kHz channel spacing. 2. This Regulation shall apply to air-ground voice communications systems based on 8,33 kHz channel spacing within the aeronautical mobile radio communication service band 117,975-137 MHz, their constituents and associated procedures and to flight data processing systems serving air traffic control units providing services to general air traffic, their constituents and associated procedures. 3. This Regulation shall apply to all flights operating as general air traffic above FL 195, within the airspace of the ICAO EUR region where Member States are responsible for provision of air traffic services in accordance with Regulation (EC) No 550/2004 of the European Parliament and of the Council (5), with the exception of Article 4 which shall apply also below FL 195. 4. In the framework of the first paragraph of Article 4 of Commission Regulation (EC) No 730/2006 (6), Member States may issue derogations from airborne carriage obligations laid down in this Regulation for flights operated under visual flight rules. Article 2 Definitions For the purpose of this Regulation the definitions in Article 2 of Regulation (EC) No 549/2004 shall apply. The following definitions shall also apply: 1. 8,33 kHz channel spacing means a separation of 8,33 kHz between adjacent channels; 2. channel means a numerical designator used in conjunction with voice communication equipment tuning, which allows unique identification of the applicable radio communication frequency and channel spacing; 3. air traffic control unit (hereinafter ATC unit) means variously area control centre, approach control unit or aerodrome control tower; 4. area control centre (hereinafter ACC) means a unit established to provide air traffic control service to controlled flights in control areas under its responsibility; 5. flights operated under visual flight rules (VFR flights) means any flights operated under visual flight rules as defined in Annex 2 (7) to the 1944 Chicago Convention on International Civil Aviation; 6. VHF assignments means the assignment of a VHF frequency to an aeronautical service for the purpose of operating voice communication equipment; 7. offset-carrier system means a system used in situations where radio coverage cannot be ensured by a single transmitter and receiver combination and where, in order to minimise the interference problems, the signals are offset from the main carrier frequency; 8. designated operational coverage means the volume of airspace in which a particular service is provided and in which the service is afforded frequency protection; 9. operator means a person, organisation or enterprise engaged in or offering to engage in an aircraft operation; 10. working position means the furniture and technical equipment at which a member of the air traffic services staff under takes task associated with their job; 11. radio-telephony means a form of radio-communication primarily intended for the exchange of information in the form of speech; 12. letter of agreement means an agreement between two adjacent ATC units that specifies how their respective ATC responsibilities are to be coordinated; 13. Integrated Initial Flight Plan Processing System (hereinafter IFPS) means a system within the European Air Traffic Management Network through which a centralised flight planning processing and distribution service, dealing with the reception, validation and distribution of flight plans, is provided within the airspace covered by this Regulation; 14. State aircraft means any aircraft used for military, customs and police; 15. transport-type State aircraft means fixed wing State aircraft that are designed for the purpose of transporting persons and/or cargo. Article 3 Interoperability and performance requirements 1. Without prejudice to Article 5, operators shall ensure that, by 15 March 2008 at the latest, their aircraft are equipped with radio equipment with 8,33 kHz channel spacing capability. 2. In addition to 8,33 kHz channel spacing capability, the equipment referred to in paragraph 1 shall be able to tune to 25 kHz spaced channels and to operate in an environment which uses offset-carrier frequencies. 3. Air navigation service providers shall ensure that, by 3 July 2008 at the latest, all voice VHF assignments are converted to 8,33 kHz channel spacing for sectors with a lower level at or above FL 195. 4. Paragraph 3 shall not apply in respect of sectors where 25 kHz offset-carrier system is utilised. 5. Member States shall take all the necessary measures to ensure that appropriate VHF assignments are notified to air navigation service providers. 6. Air navigation service providers shall implement the VHF assignments referred to in paragraph 5. If under exceptional circumstances it is not possible to comply with paragraph 3, Member States shall communicate the reasons to the Commission. 7. Air navigation service providers shall ensure that the performance of their 8,33 kHz voice communication systems comply with the ICAO standards specified in Annex I(1). 8. Air navigation service providers shall ensure that their 8,33 kHz voice communication systems allow an operationally acceptable voice communication between controllers and pilots within the designated operational coverage. 9. Air navigation service providers shall ensure that the performance of the transmitter/receiver ground constituent installed within the 8,33 kHz voice communication systems comply with the ICAO standards specified in Annex I(1) with regard to the frequency stability, modulation, sensitivity, effective acceptance bandwidth and adjacent channel rejection. 10. Operators shall ensure that the performance of the 8,33 kHz voice communication systems installed onboard their aircraft in application of paragraph 1 comply with the ICAO standards specified in Annex I(2). 11. The European Organisation for Civil Aviation Equipment (Eurocae) document specified in Annex I(3) shall be considered as sufficient means of compliance with regard to the frequency stability, modulation, sensitivity, effective acceptance bandwidth and adjacent channel rejection requirements identified in the ICAO standards specified in Annex I(2). 12. Air navigation service providers shall implement the notification and initial co-ordination processes in their flight data processing systems in accordance with Commission Regulation (EC) No 1032/2006 (8) as follows: (a) the information about the 8,33 kHz capability of a flight shall be transmitted between ATC units; (b) the information about the 8,33 kHz capability of a flight shall be made available at the appropriate working position; (c) the controller shall have the means to modify the information about the 8,33 kHz capability of a flight. Article 4 Associated procedures 1. Air navigation service providers and operators shall ensure that all six digits of the numerical designator are used to identify the transmitting channel in VHF radio-telephony communications, except in the case of both the fifth and sixth digits being zeros, in which case only the first four digits shall be used. 2. Air navigation service providers and operators shall ensure that their air-ground voice communication procedures are in accordance with the ICAO provisions specified in Annex I(4). 3. Air navigation service providers shall ensure that the procedures applicable to aircraft equipped with radio equipment with 8,33 kHz channel spacing capability and aircraft which are not equipped with such equipment are specified in the letters of agreement between ACCs. 4. Operators operating flights referred to in Article 1(3) above FL 195, and agents acting on their behalf shall ensure that in addition to the letter S and/or any other letters, as appropriate, the letter Y is inserted in item 10 of the flight plan for aircraft equipped with radio equipment with 8,33 kHz channel spacing capability, or the indicator STS/EXM833 is included in item 18 for aircraft not equipped but which have been granted exemption from the mandatory carriage equipment. Aircraft normally capable of operating above FL 195 equipped with radio equipment with 8,33 kHz channel spacing capability but planning to fly below this level shall include the letter Y in item 10 of the flight plan. 5. In the case of a change in the 8,33 kHz capability status for a flight, the operators or the agents acting on their behalf shall send a modification message to IFPS with the appropriate indicator inserted in the relevant item. 6. Member States shall take the necessary measures to ensure that IFPS processes and distributes information on the 8,33 kHz capability received in the flight plans. Article 5 State aircraft 1. Member States shall ensure that transport-type State aircraft are equipped with radio equipment with 8,33 kHz channel spacing capability by 3 July 2008 at the latest. 2. Without prejudice to national procedures for the communication of information on State aircraft, Member States shall communicate to the Commission by 3 January 2008 at the latest, the list of transport-type State aircraft that will not be equipped with radio equipment with 8,33 kHz channel spacing capability in accordance with paragraph 1, due to: (a) withdrawal from operational service by 31 December 2010; (b) procurement constraints. When procurement constraints prevent compliance with paragraph 1, Member States shall also communicate to the Commission by 3 January 2008 at the latest the date by which the aircraft concerned will be equipped with radio equipment with 8,33 kHz channel spacing capability. That date shall not be later than 31 December 2012. 3. Member States shall ensure that non-transport-type State aircraft are equipped with radio equipment with 8,33 kHz channel spacing capability by 31 December 2009 at the latest. 4. Without prejudice to national procedures for the communication of information on State aircraft, Member States shall communicate to the Commission by 30 June 2009 at the latest, the list of non-transport-type State aircraft that will not be equipped with radio equipment with 8,33 kHz channel spacing capability in accordance with paragraph 3, due to: (a) compelling technical or budgetary constraints; (b) withdrawal from operational service by 31 December 2010; (c) procurement constraints. When procurement constraints prevent compliance with paragraph 3, Member States shall also communicate to the Commission by 30 June 2009 at the latest the date by which the aircraft concerned will be equipped with radio equipment with 8,33 kHz channel spacing capability. That date shall not be later than 31 December 2015. 5. Air traffic service providers shall ensure that the State aircraft not equipped with radio equipment with 8,33 KHz channel spacing capability can be accommodated, provided that they can be safely handled within the capacity limits of the air traffic management system on UHF or 25 kHz VHF assignments. 6. Member States shall publish the procedures for the handling of State aircraft which are not equipped with radio equipment with 8,33 kHz channel spacing capability in national aeronautical information publications. 7. Air traffic service providers shall communicate on an annual basis to the Member State that has designated them, their plans for the handling of State aircraft which are not equipped with radio equipment with 8,33 kHz channel spacing capability defined taking into account the capacity limits associated with the procedures referred to in paragraph 6. Article 6 Safety requirements Member States shall take the necessary measures to ensure that any changes to the existing systems referred to in Article 1(2) or the introduction of new systems are preceded by a safety assessment, including hazard identification, risk assessment and mitigation, conducted by the parties concerned. During this safety assessment, the safety requirements specified in Annex II shall be taken into consideration as a minimum. Article 7 Conformity or suitability for use of constituents 1. Before issuing an EC declaration of conformity or suitability for use referred to in Article 5 of Regulation (EC) No 552/2004, manufacturers of constituents of the systems referred to in Article 1(2) shall assess the conformity or suitability for use of these constituents in compliance with the requirements set out in Annex III, Part A, to this Regulation without prejudice to paragraph 2. 2. Certification airworthiness processes complying with Regulation (EC) No 1592/2002 of the European Parliament and of the Council (9), when applied to airborne constituents of the systems referred to in Article 1(2), shall be considered as acceptable procedures for the conformity assessment of these constituents if they include the demonstration of compliance with the interoperability, performance and safety requirements of this Regulation. Article 8 Verification of systems 1. Air navigation service providers which can demonstrate or have demonstrated that they fulfil the conditions set out in Annex IV shall conduct a verification of the systems referred to in Article 1(2) in compliance with the requirements set out in Annex III, Part C. 2. Air navigation service providers which cannot demonstrate that they fulfil the conditions set out in Annex IV shall subcontract to a notified body a verification of the systems referred to in Article 1(2). This verification shall be conducted in compliance with the requirements set out in Annex III, Part D. Article 9 Additional requirements 1. Air navigation service providers shall ensure that all related personnel are made duly aware of the requirements laid down in this Regulation and that they are adequately trained for their job functions. 2. Member States shall take the necessary measures to ensure that the personnel operating the IFPS involved in flight planning are made duly aware of the requirements laid down in this Regulation and that they are adequately trained for their job functions. 3. Air navigation service providers shall: (a) develop and maintain operations manuals containing the necessary instructions and information to enable all related personnel to apply this Regulation; (b) ensure that the manuals referred to in point (a) are accessible and kept up to date and that their update and distribution are subject to appropriate quality and documentation configuration management; (c) ensure that the working methods and operating procedures comply with this Regulation. 4. Member States shall take the necessary measures to ensure that the centralised flight planning processing and distribution service: (a) develops and maintains operations manuals containing the necessary instructions and information to enable all related personnel to apply this Regulation; (b) ensures that the manuals referred to in point (a) are accessible and kept up to date and that their update and distribution are subject to appropriate quality and documentation configuration management; (c) ensures that the working methods and operating procedures comply with this Regulation. 5. Operators identified in Article 3(1) shall take the necessary measures to ensure that the personnel operating radio equipment are made duly aware of this Regulation, that they are adequately trained to use this equipment and that instructions are available in the cockpit where feasible. 6. Member States shall take the necessary measures to ensure compliance with this Regulation including the publication of relevant information in the national aeronautical information publications. Article 10 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 96, 31.3.2004, p. 26. (2) OJ L 96, 31.3.2004, p. 1. (3) OJ L 96, 31.3.2004, p. 9. (4) OJ L 220, 30.8.1993, p. 23. (5) OJ L 96, 31.3.2004, p. 10. (6) OJ L 128, 16.5.2006, p. 3. (7) 10th Edition  July 2005  www.icao.int (8) OJ L 186, 7.7.2006, p. 27. (9) OJ L 240, 7.9.2002, p. 1. ANNEX I Standards and provisions referred to in Articles 3 and 4 1. Chapter 2 Aeronautical Mobile Service, Section 2.1 Air-ground VHF communication system characteristics and Section 2.2 System characteristics of the ground installations of ICAO Annex 10, Volume III, Part 2 (First Edition  July 1995 incorporating Amendment No 80). 2. Chapter 2 Aeronautical Mobile Service, Section 2.1 Air-ground VHF communication system characteristics, Section 2.3.1 Transmitting function and Section 2.3.2 Receiving function excluding sub-section 2.3.2.8 VDL  Interference Immunity Performance of ICAO Annex 10, Volume III, Part 2 (First Edition  July 1995 incorporating Amendment No 80). 3. Eurocae Minimum Operational Performance Specification for Airborne VHF Receiver-Transmitter operating in the frequency range 117,975-137,000 MHz, Document ED-23B, Amendment 3, December 1997. 4. Section 12.3.1.4 8,33 kHz channel spacing of ICAO PANS-ATM Doc. 4444 (14th Edition  2001 incorporating Amendment No 4). ANNEX II Safety requirements referred to in Article 6 1. The interoperability and performance requirements specified in Article 3(1) and (12) shall be considered as safety requirements. 2. The associated procedures' requirements specified in Article 4(1) and (2) shall be considered as safety requirements. 3. The State aircraft requirements specified in Article 5(1), (3), (5) and (7) shall be considered as safety requirements. 4. The requirements supporting compliance specified in Article 9(1), (3), (5) and (6) shall be considered as safety requirements. 5. Air navigation service providers shall ensure that the controller Human Machine Interface for the display of VHF channels is consistent with the VHF radio-telephony procedures. 6. Air navigation service providers shall assess the impact of descending aircraft which are not equipped with radio equipment with 8,33 kHz channel spacing capability below FL 195, taking into account factors such as minimum safe crossing altitudes, and determine whether modifications to sector capacity or airspace design/structures are required. 7. Member States shall ensure that 25 to 8,33 kHz conversions are operated for a trial period of minimum four weeks, during which time safe operation is verified, prior to coordination in the Table COM2 of ICAO Doc 7754. 8. Member States shall ensure that 25 to 8,33 kHz conversions are made respecting the ICAO frequency planning criteria described in Part II  VHF Air-Ground Communications Frequency Assignment Planning Criteria of the EUR Frequency Management Manual  ICAO EUR Doc 011 (2005). ANNEX III PART A REQUIREMENTS FOR THE ASSESSMENT OF THE CONFORMITY OR SUITABILITY FOR USE OF CONSTITUENTS REFERRED TO IN ARTICLE 7 1. The verification activities shall demonstrate the conformity of constituents with the performance requirements of this Regulation, or their suitability for use whilst these constituents are in operation in the test environment. 2. The application by the manufacturer of the module described in Part B shall be considered as an appropriate conformity assessment procedure to ensure and declare the compliance of constituents. Equivalent or more stringent procedures are also authorised. PART B INTERNAL PRODUCTION CONTROL MODULE 1. This module describes the procedure whereby the manufacturer or his authorised representative established within the Community who carries out the obligations laid down in paragraph 2, ensures, and declares that the constituents concerned satisfy the requirements of this Regulation. The manufacturer or his authorised representative established within the Community must draw up a written declaration of conformity or suitability for use in accordance with Annex III(3) to Regulation (EC) No 552/2004. 2. The manufacturer must establish the technical documentation described in paragraph 4 and he or his authorised representative established within the Community must keep it for a period ending at least 10 years after the last constituents has been manufactured at the disposal of the relevant national supervisory authorities for inspection purposes and at the disposal of the air navigation service providers that integrate these constituents in their systems. The manufacturer or its authorised representative established within the Community shall inform the Member States where and how the above technical documentation can be made available. 3. Where the manufacturer is not established within the Community, he shall designate the person(s) who place(s) the constituents on the Community market. These person(s) shall inform the Member States where and how the technical documentation can be made available. 4. Technical documentation must enable the conformity of the constituents with the requirements of this Regulation to be assessed. It must, as far as relevant for such assessment, cover the design, manufacture and operation of the constituents. 5. The manufacturer or his authorised representative must keep a copy of the declaration of conformity or suitability for use with the technical documentation. PART C REQUIREMENTS FOR THE VERIFICATION OF SYSTEMS REFERRED TO IN ARTICLE 8(1) 1. The verification of systems identified in Article 1(2) shall demonstrate the conformity of these systems with the interoperability, performance and safety requirements of this Regulation in an assessment environment that reflects the operational context of these systems. In particular:  the verification of systems for air-to-ground communications shall demonstrate that 8,33 kHz channel spacing is in use for the VHF air-ground voice communications in accordance with Article 3(3) and that the performance of the 8,33 kHz voice communication systems complies with Article 3(7),  the verification of systems for flight data processing shall demonstrate that the functionality described in Article 3(12) is properly implemented. 2. The verification of systems identified in Article 1(2) shall be conducted in accordance with appropriate and recognised testing practices. 3. Test tools used for the verification of systems identified in Article 1(2) shall have appropriate functionalities. 4. The verification of systems identified in Article 1(2) shall produce the elements of the technical file required by Annex IV(3) to Regulation (EC) No 552/2004 including the following elements:  description of the implementation,  the report of inspections and tests achieved before putting the system into service. 5. The air navigation service provider shall manage the verification activities and shall in particular:  determine the appropriate operational and technical assessment environment reflecting the operational environment,  verify that the test plan describes the integration of systems identified in Article 1(2) in an operational and technical assessment environment,  verify that the test plan provides full coverage of the applicable interoperability, performance and safety requirements of this Regulation,  ensure the consistency and quality of the technical documentation and the test plan,  plan the test organisation, staff, installation and configuration of the test platform,  perform the inspections and tests as specified in the test plan,  write the report presenting the results of inspections and tests. 6. The air navigation service provider shall ensure that the systems identified in Article 1(2) operated in an operational assessment environment meet the interoperability, performance and safety requirements of this Regulation. 7. Upon satisfying completion of verification of compliance, air navigation service providers shall draw up the EC declaration of verification of system and submit it to the national supervisory authority together with the technical file as required by Article 6 of Regulation (EC) No 552/2004. PART D REQUIREMENTS FOR THE VERIFICATION OF SYSTEMS REFERRED TO IN ARTICLE 8(2) 1. The verification of systems identified in Article 1(2) shall demonstrate the conformity of these systems with the interoperability, performance and safety requirements of this Regulation in an assessment environment that reflects the operational context of these systems. In particular:  the verification of systems for air-to-ground communications shall demonstrate that 8,33 kHz channel spacing is in use for the VHF air-ground voice communications in accordance with Article 3(3) and that the performance of the 8,33 kHz voice communication systems complies with Article 3(7),  the verification of systems for flight data processing shall demonstrate that the functionality described in Article 3(12) is properly implemented. 2. The verification of systems identified in Article 1(2) shall be conducted in accordance with appropriate and recognised testing practices. 3. Test tools used for the verification of systems identified in Article 1(2) shall have appropriate functionalities. 4. The verification of systems identified in Article 1(2) shall produce the elements of the technical file required by Annex IV(3) to Regulation (EC) No 552/2004 including the following elements:  description of the implementation,  the report of inspections and tests achieved before putting the system into service. 5. The air navigation service provider shall determine the appropriate operational and technical assessment environment reflecting the operational environment and shall have verification activities performed by a notified body. 6. The notified body shall manage the verification activities and shall in particular:  verify that the test plan describes the integration of systems identified in Article 1(2) in an operational and technical assessment environment,  verify that the test plan provides full coverage of the applicable interoperability, performance and safety requirements of this Regulation,  ensure the consistency and quality of the technical documentation and the test plan,  plan the test organisation, staff, installation and configuration of the test platform,  perform the inspections and tests as specified in the test plan,  write the report presenting the results of inspections and tests. 7. The notified body shall ensure that the systems identified in Article 1(2) operated in an operational assessment environment meet the interoperability, performance and safety requirements of this Regulation. 8. Upon satisfying completion of verification tasks, the notified body shall draw up a certificate of conformity in relation to the tasks it carried out. 9. Then, the air navigation service provider shall draw up the EC declaration of verification of system and submit it to the national supervisory authority together with the technical file as required by Article 6 of Regulation (EC) No 552/2004. ANNEX IV Conditions referred to in Article 8 1. The air navigation service provider must have in place reporting methods within the organisation which ensure and demonstrate impartiality and independence of judgement in relation to the verification activities. 2. The air navigation service provider must ensure that the personnel involved in verification processes, carry out the checks with the greatest possible professional integrity and the greatest possible technical competence and are free of any pressure and incentive, in particular of a financial type, which could affect their judgement or the results of their checks, in particular from persons or groups of persons affected by the results of the checks. 3. The air navigation service provider must ensure that the personnel involved in verification processes, have access to the equipment that enables them to properly perform the required checks. 4. The air navigation service provider must ensure that the personnel involved in verification processes, have sound technical and vocational training, satisfactory knowledge of the requirements of the verifications they have to carry out, adequate experience of such operations, and the ability required to draw up the declarations, records and reports to demonstrate that the verifications have been carried out. 5. The air navigation service provider must ensure that the personnel involved in verification processes, are able to perform their checks with impartiality. Their remuneration shall not depend on the number of checks carried out, or on the results of such checks.